Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election of claims 1-9 in the reply filed on February 23rd, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Non-elected invention of Group II, claims 10-12 have been withdrawn from consideration.  Claims 1-12 are pending.
Action on merits of Group I, claims 1-9 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 12th, 2020 has been considered by the examiner.

Drawings
The drawings filed on 09/29/2020 are acceptable.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites: "A display panel, comprising the display substrate according to claim 1".The intended use of the display substrate of claim 1 in a display panel fails to further limit the device of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cai (CN 107464832, hereinafter as Cai ‘832).
Regarding Claim 1, Cai ‘832 teaches a display substrate, comprising: 
a base substrate (Fig. 1B, (101); [0026]); 
a pixel circuit layer (see para. [0040]) and a flat layer (102; [0026]) which are arranged on the base substrate sequentially; and 
anodes (103; [0034]) arranged on a side, away from the base substrate, of the flat layer and corresponding to a plurality of pixel units one by one; wherein: 
a plurality of grooves (CH1/CH2; [0035]) of which openings are away from the base substrate are formed in the flat layer; a boss is formed between each two adjacent grooves (see CH1; see Fig. 1B) ; an orthographic projection of each pixel unit on the base substrate is overlapped with an orthographic projection of a corresponding groove on the base substrate; and in each pixel unit: an anode (103) is formed on the boss; a hollow structure (see Fig. 1B) is 

    PNG
    media_image1.png
    410
    650
    media_image1.png
    Greyscale

                                         Fig. 1B (Cai ‘832)

Claim Rejections - 35 USC § 103 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cai ‘832 as applied to claim 1 above.

Furthermore, it has been held to be within the general skill of a worker in the art to select 
strip-shaped grooves on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


	Regarding Claim 3, Cai ‘832 teaches the pixel units are distributed in an array mode and comprise a plurality of pixel unit columns and a plurality of pixel unit rows (130; see Fig. 1A); the grooves formed in the flat layer correspond to the pixel unit columns one by one (see Fig. 1B); and in each pair of a pixel unit column and a groove corresponding to the pixel unit column: the groove extends in a column direction of the pixel units, and an orthographic projection of each pixel unit in the pixel unit column on the base substrate is overlapped with an orthographic projection of the groove on the base substrate (see Fig. 1B).  

Regarding Claim 4, Cai ‘832 teaches the pixel units are distributed in an array mode and comprise a plurality of pixel unit columns and a plurality of pixel unit rows (see Fig. 1A); the grooves (CH1 and CH2; Fig. 1B) formed in the flat layer (102) correspond to the pixel unit rows one by one; and in each pair of a pixel unit row and a groove corresponding to the pixel unit row: 

Regarding Claim 5, Cai ‘832 teaches the pixel units are distributed in an array mode (see Fig. 1A); the grooves (CH1 and CH2) formed in the flat layer (102) correspond to the pixel units one by one; and in each pair of a pixel unit and a groove corresponding to the pixel unit: an orthographic projection of the groove on the base substrate is arranged within an orthographic projection of the pixel unit on the base substrate (see Fig. 1B).  

Regarding Claim 6, Cai ‘832 teaches a pixel defining layer (120; [0050]); 3Application No. 17/263.878Attorney Docket No. 3101-TD210100191US3wherein the pixel defining layer is arranged on a side, away from the base substrate (101), of the flat layer (102), and used for defining each pixel unit region; and an orthographic projection of the pixel defining layer on the base substrate is arranged within orthographic projections of the bosses on the base substrate (see Fig. 1B).  

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cai ‘832 as applied to claim 1 above, and further in view of Huo (US 2018/0350888, hereinafter as Hou ‘888).
Regarding Claim 7, Cai ‘832 teaches light emitting layers (105; [0052]) corresponding to the anodes (103) one by one, wherein in each pair of an anode and a light emitting layer corresponding to the anode, the light emitting layer (105) covers the anode 

However, Hou ‘888 teaches the light emitting layer (Fig. 6, (42); [0026]) fills the corresponding groove of the flat layer and a hollow structure of the anode (41).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Cai ‘832 by having the light emitting layer fills the corresponding groove of the flat layer and a hollow structure of the anode in order to improve display effect of the organic light-emitting display panel (see para. [0006] as suggested by Huo ‘888.

Regarding Claim 8, Hou ‘888 teaches cross sections of the grooves (21) are rectangular (see Fig. 3).  

Regarding Claim 9, Hou ‘888 teaches a display panel (see abstract; [0006]), comprising the display substrate according to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Matsumoto et al. (US 2019/0019857 A1)			
Oh et al. (US 2018/0006106 A1)

Son et al. (US 2016/0233289 A1)
Kim (US 2016/0149155 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829